          Case 2:20-cv-01137-MTL Document 71 Filed 07/14/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jamie Michelle Howard,                            No. CV-20-01137-PHX-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Ethicon Incorporated, et al.,
13                  Defendants.
14
15            Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s
16   (collectively “Ethicon”) Motion to exclude the case-specific opinions of Dr. Scott Bailey,
17   an expert for Plaintiff Jamie Howard. (Doc. 34.) The Motion is fully briefed. For the
18   reasons expressed herein, the Motion is denied.
19                                             I.
20            Dr. Daniel Rowland performed surgery on Plaintiff Jamie Howard. (Doc. 60 at 5.)
21   That procedure involved inserting a pelvic mesh product called TVT-O. (Id. at 2.)
22   Defendant Ethicon manufactures that product. (Id.) Ms. Howard alleges that the mesh
23   began to erode and caused several complications, eventually requiring a second surgery.
24   (Id. at 3.) That surgery only partially rectified the problem because some of the allegedly
25   eroded mesh could not be safely removed. (Id.)
26            Ms. Howard filed suit. Originally, the case was assigned to the Southern District
27   of West Virginia, which served as the multi-district litigation (“MDL”) court. After
28   presiding over several bellwether trials and ruling on certain evidentiary issues, the MDL
       Case 2:20-cv-01137-MTL Document 71 Filed 07/14/20 Page 2 of 5



 1   court transferred this case to the District of Arizona. (Doc. 41.) Shortly after that
 2   transfer, the parties filed a status report (Doc. 60), stipulated to dismiss certain counts
 3   (Doc. 64) and appeared for a status conference (Doc. 65). Only five counts from the
 4   Short Form Complaint remain in this case: I (negligence), III (strict liability – failure to
 5   warn), V (strict liability – design defect), XVII (punitive damages), and XVIII (discovery
 6   rule and tolling). The parties have informed the Court that they might request additional
 7   discovery depending on the extent of the medical treatment Ms. Howard received after
 8   her deposition. The Court is satisfied that even if it were to grant such a request, the
 9   limited additional discovery will not affect the disposition of this Motion.
10          During the initial Discovery period, Ms. Howard retained Dr. Scott Bailey as an
11   expert. Using a differential diagnosis approach, he opined that the TVT-O mesh product
12   caused her alleged injuries. Defendants filed the pending motion, claiming that Dr.
13   Bailey’s opinion does not address the relevant issue of the design defect. They also argue
14   that the opinion did not fully consider Ms. Howard’s medical history and thus fails to
15   meet the reliability standard required for admissibility.
16                                              II.
17          Rule 702 of the Federal Rules of Evidence governs the introduction of an expert
18   opinion. The rule requires that
19                 (a) the expert’s scientific, technical, or other specialized
20                 knowledge will help the trier of fact to understand the
21                 evidence or to determine a fact in issue;
22                 (b) the testimony is based on sufficient facts or data;
23                 (c) the testimony is the product of reliable principles and
24                 methods; and
25                 (d) the expert has reliably applied the principles and methods
26                 to the facts of the case.
27   Fed. R. Evid. 702.
28          The party who seeks to introduce expert testimony evidence must show by a


                                                 -2-
       Case 2:20-cv-01137-MTL Document 71 Filed 07/14/20 Page 3 of 5



 1   preponderance of the evidence that the testimony is admissible under Rule 702. See Fed.
 2   R. Evid. 104(a); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 & n.10
 3   (1993); Bourjaily v. United States, 483 U.S. 171, 175-76 (1987). In short, expert opinion
 4   evidence is admissible when it “rests on a reliable foundation and is relevant.” Daubert,
 5   509 U.S. at 597. Rule 702, as the Daubert Court explained, is about “scientific validity . .
 6   . of the principles that underlie a proposed submission. The focus, of course, must be
 7   solely on principles and methodology, not on the conclusions that they generate.” Id. at
 8   594–95. Trial courts act as a gatekeeper to ensure that expert testimony meets Daubert’s
 9   double demand. Id. at 597.
10                                              III.
11           Ethicon argues that the Court should exclude Dr. Bailey’s opinion evidence
12   because it is both irrelevant and unreliable. The Court will evaluate each argument in
13   turn.
14                                              A.
15           Ethicon’s Motion argues that the Court should exclude Dr. Bailey’s opinion
16   because it only addresses the mesh product itself as the cause of Ms. Howard’s alleged
17   injuries, rather than attributing the injuries to a design defect. (Doc. 34 at 2-3.) Though
18   Ethicon does not explicitly state which of Daubert’s prongs it bases its challenge on, the
19   Court construes this as a relevance argument. Ms. Howard argues that the Court should
20   not look at Dr. Bailey’s opinion in isolation. Another expert, Dr. Bruce Rosenzweig, has
21   opined on the design defect. (Doc. 38 at 5.) Ms. Howard argues that her disclosing Dr.
22   Rosenzweig as an expert and Dr. Bailey’s assessment work in concert to address whether
23   a design defect in the mesh caused her injuries. (Id. at 5-6.)
24           Further, Ms. Howard says that Dr. Bailey’s opinion meets the Rule 702 standard
25   because “it will help the trier of fact understand the evidence [and] is based on sufficient
26   facts and reliable methods, which have been applied to the case at issue.” (Doc. 38 at 5
27   (citing Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691, 701 (S.D.W. Va. 2014)). The Court
28   agrees with Ms. Howard that Dr. Bailey’s report will help the jury understand the


                                                 -3-
       Case 2:20-cv-01137-MTL Document 71 Filed 07/14/20 Page 4 of 5



 1   evidence or decide a fact at issue and is thus relevant.
 2                                              B.
 3          Ethicon also argues that Dr. Bailey’s medical report was unreliable. Dr. Bailey
 4   used a two-step medical process called a differential diagnosis to reach the conclusions in
 5   his report. The goal of a differential diagnosis is to determine the cause of a medical
 6   issue. First, the doctor must compile a list “ruling in” all sources generally capable of
 7   causing the injury. Clausen v. M/V NEW CARISSA, 339 F.3d 1049, 1057 (9th Cir. 2003),
 8   as amended on denial of reh’g (Sept. 25, 2003). Second, he “rules out” possible sources
 9   of the injury, explaining his reasoning.     Id.   The process is unreliable if he does not
10   consider a source generally capable of causing the injury.         Id. at 1058.   It is also
11   unreliable if a doctor rules in a source that is generally unlikely to cause the injury. Id.
12   When a doctor follows the proper process, it is reliable and thus admissible under
13   Daubert. Id. at 1057.
14          Ethicon argues that Dr. Bailey didn’t follow the proper process in creating his
15   report. Specifically, Ethicon says that the report is unreliable because it contradicts
16   evidence that Ms. Howard had sexual pain years before her mesh implant surgery. (Doc.
17   34 at 3-4.) According to the Motion, Ms. Howard reported in a medical questionnaire
18   that she experienced pain during intercourse, also known as dyspareunia, years before her
19   mesh implant. (Id. at 3.) She also reported chronic pelvic pain long before the surgery.
20   (Id. at 4.) Ethicon further notes that Dr. Bailey allegedly “admitted that in forming his
21   opinions he relied upon [Ms. Howard’s] deposition testimony, which contradicted her
22   medical records . . . .” (Id. at 3.) Ethicon therefore concludes that Dr. Bailey’s causation
23   opinion was unreliable because it was based on an “erroneous belief” that Ms. Howard
24   did not have “severe dyspareunia prior to the [] implantation.” (Id. at 5.)
25          Ms. Howard argues that Dr. Bailey performed a proper differential diagnosis. She
26   says that “Dr. Bailey considered [her] prior dyspareunia and properly ruled it out as
27   resolved by her hysterectomy.” (Doc. 38 at 4.) After reviewing Dr. Bailey’s report, the
28   Court agrees with Ms. Howard.


                                                 -4-
       Case 2:20-cv-01137-MTL Document 71 Filed 07/14/20 Page 5 of 5



 1          Though Dr. Bailey found that Ms. Howard did not have medical or historical
 2   factors that would increase her risk for sexual pain or scarring, that does not mean he
 3   ignored her earlier reports of pain during intercourse. He noted that “[s]he did have a
 4   history of bacterial vaginosis and prior to her hysterectomy she experienced dyspareunia,
 5   which . . . was relieved by the partial hysterectomy, but no discomfort, pain, or scratching
 6   sensations with intercourse at the time of the implant.” (Doc. 34-2 at 3.) In other words,
 7   Dr. Bailey acknowledged Ms. Howard’s prior complaints of pain during intercourse from
 8   decades ago and concluded that given her partial hysterectomy, the dyspareunia that she
 9   currently experiences is unrelated to her past complaints.         After eliminating other
10   possibilities, Dr. Bailey concluded that “Ms. Howard’s pelvic injuries were caused by the
11   defective [mesh] device.” (Doc. 34-2 at 4.) The Court finds that Ms. Howard has shown
12   beyond a preponderance of the evidence that Dr. Bailey properly performed his
13   differential diagnosis and his opinion satisfies Daubert’s reliability requirement.
14                                               IV.
15          Accordingly,
16          IT IS ORDERED denying the Motion to Exclude. (Doc. 34.)
17
18          Dated this 14th day of July, 2020.
19
20
21
22
23
24
25
26
27
28


                                                  -5-
